Citation Nr: 1615348	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has bilateral hearing loss and tinnitus due to exposure to hazardous noise, including small arms fire, while in the military. 

The Veteran underwent a VA examination in August 2010.  After an audiological examination, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused or a result of in-service injury.  The examiner determined it is less likely as not that the Veteran's hearing loss was related to his military service as he had normal hearing at entry and exit from active service.  However, the absence of a hearing loss disability for VA purposes at separation does not necessarily preclude service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The absence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, the Board finds another VA examination and opinion as to whether the Veteran's current hearing loss and tinnitus are related to active duty is necessary.

The Veteran also asserts he has a low back disorder due to an injury in service.  The Veterans was treated for a back injury while service on active military duty in Vietnam, more specifically a back strain while lifting a water trailer with tenderness and pain at L4-5.  Private treatment records dated from March 2006 to November 2007 indicate the Veteran underwent a left L4-5 discectomy with decompression in June 2006.  A March 2006 private treatment record also indicated that the Veteran had previous probable L5-S1 disc herniation surgery many years ago.  The Board notes that the Veteran has not undergone a VA examination.  As the Veteran had treatment for a back injury in service, and has asserted his current low back disorder is due to that initial injury, a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran identify all outstanding VA and private records pertinent to his claims to include prior to March 2006 and after November 2007.  Of specific interest are any treatment records related to a previous back surgery.  If unsuccessful in obtaining any medical records identified by the Veteran, the AOJ should notify the Veteran of the missing documents and provide him an opportunity to submit copies of the outstanding medical records.

2.  After completing directive #1, the AOJ should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, and accepting the Veteran's in-service reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service to include noise exposure.

The examiner should indicate in his/her report that the record  was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided and should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran.  If the examiner discounts any evidence including lay evidence, he or she should provide a reason for doing so.  

3.  After completing directive #1, the AOJ should also arrange for the Veteran to undergo a VA spine examination.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current low back disorder is causally related to service or any incident of service.

The examiner should indicate in his/her report that the record  was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided and should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran.  If the examiner discounts any evidence including lay evidence, he or she should provide a reason for doing so.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




